DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaretski et al., US Pub. 2017/0102334.
Regarding claim 1, Zaretski teaches a method for manufacturing a high-sensitivity piezoresistive sensor using a multi-level structure design (Zaretski teaches a piezoresistive strain sensor having a gauge factor of at least 1300; paragraphs 0022-0023), comprising the following steps:
Step 1: forming first-level basic geometrical units formed of basic structural units on a substrate first (nanoparticles and/or nanoislands having maximized number of neighbors which may form spheroidal shape and/or connected ness amount islands [paragraphs 0057 and 0065], the nanoparticles on a polymeric film [paragraph 0055]), wherein each first-level basic 
Step 2: stacking and combining several first-level basic geometrical units in an array to form a second-level geometrical structure (layer-by-layer growth of the nanoparticles; paragraph 0067), and forming a contact connection area located between adjacent first-level basic geometrical units, wherein the contact connection area between the basic geometrical units is formed of several basic structural units (see at least figures 4, 7, 10 and 13), and strength of connection of the contact connection area is adjusted by an arrangement quantity and an arrangement manner of the basic structural units in the contact connection area (the layer-by layer growth of the nanoparticles on a flexible/stretchable substrate; see paragraphs 0067 and 0076-0077); and
Step 3: dispensing a conductive adhesive (conductive adhesive are used for electrical connection [electrical contact] to the sensor; see paragraph 0115) in at least two positions on the substrate to form electrodes of a piezoresistive sensor, so as to obtain the piezoresistive sensor.
 Regarding claim 2, Zaretski teaches a method for fabricating the basic structural units and basic geometrical units is photolithography, soft etching, printing, spraying or in situ growth (deposition and/or growth; see paragraphs 0055, 0064 and 0067).
Regarding claim 4, Zaretski teaches the piezoresistive sensor, wherein the substrate is a polyimide film having a film thickness between 10 µm and 2000 µm (polyimide film of 13 µm; paragraph 0078). 
Regarding claim 3, Zaretski teaches the piezoresistive sensor, wherein a method for fabricating the basic structural units and basic geometrical units is laser writing (electron beam [e-beam] evaporation; paragraph 0063).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaretski.
Regarding claim 5, Zaretski teaches the claimed invention including the substrate being formed from polyimide.  However, Zaretski does not teach the thickness of the polyimide being between 100 µm and 150 µm.
Zaretski teaches (in paragraphs 0076-0078) his piezoresistive sensor being placed onto a rigid substrate (thickness of 130 µm), thus having more mechanically robust structure (paragraph 0080).
It would have been obvious to one skill in the art before the effective filing date of the current invention to have used a substrate having enough thickness and/or rigidity, since doing so improves the mechanical structure of the piezoresistive sensor.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haick et al., Merrell et al., Zeng et al., Hagg, Choong et al., Park et al., and Parker et al. teach flexible pressure sensors using nanoparticles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833